

Exhibit 10.2


AMERICAN MEDICAL ALERT CORP.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (this "Agreement") is dated as of
this 23rd day of June, 2011 (the "Grant Date"), and is between American Medical
Alert Corp., a New York corporation (the "Company") and Jack Rhian ("Grantee").


Section 1.              Definitions.
 
(a)           “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls, or any
entity that the Company has a substantial direct or indirect equity interest, as
determined by the Board.
 
(b)           "Agreement" shall have the meaning ascribed to it in the
Introductory paragraph of this Agreement.
 
(c)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards and any related matters under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, and any stock
exchange or quotation system on which the Common Stock is listed or quoted, and
all rules and regulations relating to any of the foregoing.
 
(d)           "Award" shall have the meaning ascribed to it in Section 2(a) of
this Agreement.
 
(e)           “Board” means the Board of Directors of the Company.
 
(f)            “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
 
(g)           “Common Stock” shall have the meaning ascribed to it in the Plan.
 
(h)           “Company” means American Medical Alert Corp., a New York
corporation, or any successor thereto.
 
(i)            "Continuous Service" shall have the meaning ascribed to it in the
Plan.
 
(j)            "Disability" shall have the meaning ascribed to it in the Plan.
 
(k)           "Grant Date" shall have the meaning ascribed to it in Section 2(a)
of this Agreement.

 
1

--------------------------------------------------------------------------------

 
 
(l)            "Granted Units" shall have the meaning ascribed to it in Section
2(a) of this Agreement.
 
(m)          "Grantee" shall have the meaning ascribed to it in the Introductory
paragraph of this Agreement.
 
(n)           "Plan" shall have the meaning ascribed to it in Section 2(c) of
this Agreement.
 
(o)           "Restricted Stock Unit" shall mean a right to receive one Share
upon vesting pursuant to Section 4(a).
 
(p)           "Service Termination" shall have the meaning ascribed to it in
Section 4(b) of this Agreement.
 
(q)           “Share” shall have the meaning ascribed to it in the Plan.
 
(r)            "Termination Date" shall have the meaning ascribed to it in
Section 4(b) of this Agreement.
 
(s)           "Vesting Date" shall have the meaning ascribed to it in Section
4(a) of this Agreement.
 
Section 2.              Grant of Restricted Stock Units.
 
(a)           Award.  On the terms and conditions set forth in this Agreement,
the Company has granted Grantee a total of 30,000 Restricted Stock Units (the
"Granted Units" or the “Award”), each subject to vesting in accordance with
Section 4(a).
 
(b)           Shareholder Rights.  Grantee (or any successor in interest) shall
not have any of the rights of a shareholder (including, without limitation,
voting and liquidation rights) with respect to the Granted Units until such time
as Grantee becomes the record holder of the Shares to be delivered in settlement
of the Granted Units, as described in Section 5(a).
 
(c)           Plan and Defined Terms.  The Award is granted under and subject to
the terms of the American Medical Alert Corp. 2010 Equity Incentive Plan (the
"Plan"), which is incorporated herein by this reference.  Capitalized terms used
herein and not defined in this Agreement (including Section 1 hereof) shall have
the meanings set forth in the Plan.  To the extent there is any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.
 
(d)           Grantee Undertaking.  Grantee (or any successor in interest)
agrees to execute such further instruments and to take such action as may
reasonably be necessary to carry out the intent of this Agreement.

 
2

--------------------------------------------------------------------------------

 

Section 3.              No Transfer or Assignment.  The Award and the rights and
privileges conferred by this Agreement shall not be transferable or assignable
by Grantee, and may not be made subject to execution, attachment or similar
procedures, other than by will or the laws of descent and distribution or as
determined by the Plan's administrator in accordance with Applicable Laws.  Any
such purported transfer contrary to the restrictions set forth in this Agreement
shall be void and unenforceable against the Company or any
Affiliate.  Notwithstanding the foregoing, the Plan's administrator, in its
discretion, may permit the transfer, solely as gifts or pursuant to a domestic
relations order during Grantee's lifetime of all or a portion of the Award to
Grantee's immediate family members.  For this purpose, immediate family member
means Grantee's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing Grantee's household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or Grantee)
control the management of assets, and any other entity in which these persons
(or Grantee) own more than fifty percent of the voting interests.  Any permitted
transfer of the Award shall not be effective to bind the Company unless the
Plan's administrator shall have been furnished with written notice thereof and a
copy of such evidence as the Plan's administrator may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.
 
Section 4.              Vesting; Termination of Service.
 
(a)           Vesting.  Subject to any acceleration provisions contained in the
Plan and in Section 4(f) of that certain Employment Agreement, dated as of
December 30, 2010, between the Company and Grantee, the Award shall vest as
follows: 10,000 Shares on December 31, 2011, 10,000 Shares on December 31, 2012
and 10,000 Shares on December 31, 2013 (each, a "Vesting Date").  Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Grantee in accordance with any of the provisions of
this Agreement unless Grantee shall have been providing Continuous Service from
the Grant Date through and on the date such vesting occurs.  The Administrator,
in its discretion, may accelerate the vesting of the balance, or some lesser
portion of the balance, of the unvested Award at any time, subject to the terms
of the Plan.  If so accelerated, such portion of the Award will be considered as
having vested as of the date specified by the Administrator.
 
(b)           Termination of Service.  The unvested portion of the Award shall
be immediately forfeited, and therefore, there shall be no further vesting of
the Award, as of the date (the "Termination Date") that Grantee actually ceases
to provide Continuous Service to the Company or an Affiliate for any reason in
its capacity as employee, director or consultant (irrespective of whether
Grantee continues to receive severance or any other continuation payments or
benefits after such date) (such cessation of the provision of services by
Grantee being referred to as a "Service Termination").
 
(c)           Death/Disability.  In the event of Service Termination resulting
from Grantee's death or Disability, the unvested portion of the Granted Units
shall be immediately forfeited as of the Termination Date.

 
3

--------------------------------------------------------------------------------

 
 
Section 5.              Settlement of Granted Units.
 
(a)           Settlement Amount.  Subject to Section 5(b) hereof, the Company
shall deliver to Grantee as soon as administratively practicable (but in no
event later than two and one half months following the end of the year in which
such vesting occurs) after each Vesting Date (and any other date on which the
Award vests pursuant to this Agreement or the Plan): (i) a number of Shares
equal to the number of Granted Units that vested on such date and (ii) an amount
in cash equal to the cash dividends paid, from the Grant Date through the
applicable vesting date, on one Share for each Share represented by the Granted
Units that vested on such date; provided, however, that no Shares will be issued
in settlement of the Award unless the issuance of Shares complies with
Applicable Laws.  No fractional Shares will be issued.  The Company will pay
cash in respect of fractional Shares.
 
(b)           Withholding Requirements.  Subject to the Plan, the Company will
have the power and the right to deduct or withhold, or require Grantee to remit
to the Company, an amount sufficient to satisfy federal, state, local, foreign
or other taxes (including Grantee's FICA obligation) required to be withheld
with respect to the Award.
 
Section 6.              Adjustment of Granted Units.  Subject to Section 16(c)
of the Plan, in the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property, but excluding
regular cash dividends to shareholders of the Company), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, will adjust the number and kind of Shares that will be paid to
Grantee upon settlement of the Granted Units, as the Administrator, in its sole
discretion, deems appropriate.
 
Section 7.              Representations of Grantee.  Grantee hereby represents
to the Company that:
 
(a)           Grantee is an “accredited investor,” as such term is defined in
Rule 501 of the Securities Act due to his status as an executive officer of the
Company.
 
(b)           Grantee understands that this Agreement and the Plan contain
substantial restrictions on the transferability of the Award and provide that,
in the event that the conditions relating to the transfer of any portion of the
Award in such document has not been satisfied, the holder shall not transfer any
portion of the Award, and unless otherwise specified, the Company will not
recognize the transfer of the Award on its books and records, or issue any
certificates representing the Shares issued in settlement of this Award, and any
purported transfer not in accordance with the terms of this Agreement, the Plan
and Applicable Laws shall be void.  Grantee will sell, transfer or otherwise
dispose of the Award only in a manner consistent with its representations set
forth herein and then only in accordance with this Agreement, the Plan and
Applicable Laws.

 
4

--------------------------------------------------------------------------------

 
 
(c)           Grantee understands that, unless registered: (i) the Shares issued
in settlement of this Award will be characterized as "restricted securities"
under the U.S. federal securities laws and the certificates representing such
Shares shall bear the following legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE HELD BY AN "AFFILIATE", WITHIN
THE MEANING OF PARAGRAPH (A) (1) OF RULE 144 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND MAY ONLY BE SOLD, TRANSFERRED OR ASSIGNED
IF IN THE OPINION OF COUNSEL OF THE CORPORATION SUCH SALE, TRANSFER OR
ASSIGNMENT IS IN COMPLIANCE WITH THE RULES AND REGULATIONS PROMULGATED UNDER THE
SECURITIES ACT.”
 
and (ii) any Shares issued in settlement of this Award may not be sold,
transferred or otherwise disposed of except in compliance with Applicable
Laws.  In addition, Grantee acknowledges and agrees that stop transfer
instructions shall be imposed with respect to each certificate representing the
Shares issued in settlement of this Award.

 
5

--------------------------------------------------------------------------------

 

(d)           Grantee understands that the Company is under no obligation to
register for resale the Shares issuable in settlement of the Award.  The Company
may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by Grantee or other
subsequent transfers by Grantee of any Shares issued in settlement of the Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act covering the Shares issuable in
settlement of the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers.  Any resale
of the Shares issued in settlement of this Award must also comply with all other
Applicable Laws.
 
Section 8.              Miscellaneous Provisions.
 
(a)           No Retention Rights, No Future Awards.  Subject to any applicable
provisions to the contrary in any written employment, consulting or other
applicable written agreement for services between the Company and Grantee,
nothing in this Agreement or in the Plan shall confer upon Grantee any right to
any future Awards and to continue in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Grantee) or of Grantee,
which rights are hereby expressly reserved by each, to terminate Grantee's
Continuous Service at any time and for any reason, with or without cause.
 
(b)           Award Unfunded.  Until vested pursuant to the terms and conditions
of this Agreement, the Award represents an unfunded promise.  Grantee's rights
with respect to the Award are no greater than the rights of a general unsecured
creditor of the Company.  All payments, if any, to be made hereunder will be
paid from the general funds of the Company and no special or separate fund will
be established and no segregation of assets will be made to assure payment of
such amounts.  Nothing contained in this Agreement or the Plan, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and Grantee or any
of Grantee's beneficiaries, legal representatives or any other person.
 
(c)           Data Protection.  By participating in the Plan, the Grantee
consents to the collection, processing, transmission and storage by the Company
in any form whatsoever, of any data of a professional or personal nature which
is necessary for the purposes of introducing and administering the Plan.  The
Company may share such information with any Subsidiary, the trustee of any
employee benefit trust, its registrars, trustees, brokers, other third party
administrator or any Person who obtains control of the Company or acquires the
Company, undertaking or part-undertaking which employs the Grantee, wherever
situated.
 
(d)           Notice.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by FedEx (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid.  Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he or she most recently provided in
writing to the Company.

 
6

--------------------------------------------------------------------------------

 
 
(e)           Bound by Plan.  By Grantee’s signature and the signature of the
Company’s representative below, Grantee and the Company agree that this Award is
granted under and subject to the terms of the Plan and this Agreement.  Grantee
has reviewed the Plan, a description of the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement.
 
(f)           Administrator Authority.  The Administrator has the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Award have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Grantee, the
Company and all other interested persons.  No Administrator (or member thereof)
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
 
(g)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.
 
(h)           Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
 
(i)            Successors and Assigns.  Subject to the limitations on the
transferability of this grant contained herein and in the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of Grantee.
 
(j)            Choice of Law.  The validity, interpretation and enforcement of
this Agreement (and any exercise notices relating hereto), matters arising out
of or related to this Agreement (and any exercise notices relating hereto) or
its making, performance or breach, and related matters shall be governed by the
internal laws of the State of New York (without reference to choice of law
doctrine).  Any legal action or proceeding concerning the validity,
interpretation and enforcement of this Agreement (and any exercise notices
relating hereto), matters arising out of or related to this Agreement (and any
exercise notices relating hereto) or its making, performance or breach, or
related matters shall be brought exclusively in the courts of the State of New
York in New York County or of the United States of America for the Southern
District of New York, and all parties consent to the exclusive jurisdiction of
those courts, waiving any objection to the propriety or convenience of such
venues.

 
7

--------------------------------------------------------------------------------

 

(k)           Interpretation.  All pronouns and words used in this Agreement
shall be read in the appropriate number and gender, the masculine, feminine and
neuter shall be interpreted interchangeably and the singular shall include the
plural and vice versa, as the circumstances may require.
 
(l)           Headings; Facsimile Signatures; Counterparts.  The section
headings in this Agreement are for reference purposes only and shall not define,
limit or affect the meaning or interpretation of this Agreement.  This Agreement
may be signed in one or more counterparts and delivered by facsimile or
electronic transmission in .pdf format, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
 
[Signature page follows.]

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, on June 23, 2011.
 
GRANTEE:
 
AMERICAN MEDICAL ALERT CORP.
     
/s/ Jack Rhian
 
/s/ Richard Rallo
Signature
 
Name: Richard Rallo
   
Title: Chief Operating Officer
     
Jack Rhian
   
Print Name
  
 



Residence Address:
                         

 

 
9

--------------------------------------------------------------------------------

 